
	
		III
		111th CONGRESS
		1st Session
		S. RES. 199
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2009
			Mr. Kohl (for himself,
			 Mr. Burr, Mr.
			 Bayh, Mr. Levin,
			 Mr. Whitehouse, Ms. Landrieu, Mr.
			 Feingold, Mr. Begich,
			 Mr. Reed, Mrs.
			 Murray, Mrs. Hagan,
			 Mr. Schumer, Mr. Inhofe, Ms.
			 Snowe, Mr. Wicker,
			 Mr. Vitter, Mr.
			 Corker, Ms. Cantwell,
			 Mr. Pryor, Mrs.
			 Gillibrand, Ms. Collins,
			 Mr. Nelson of Florida,
			 Ms. Klobuchar, and
			 Mr. Cochran) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			June 25, 2009
			Committee discharged
		
		
			June 25, 2009
			Considered and agreed to
		
		RESOLUTION
		Recognizing the contributions of the
		  recreational boating community and the boating industry to the continuing
		  prosperity of the United States.
	
	
		Whereas the recreational boating community in the United
			 States includes over 59,000,000 individuals;
		Whereas the boating industry contributes more than
			 $33,000,000,000 annually to the United States economy, and provides jobs for
			 337,000 citizens of the United States who earn wages totaling $10,400,000,000
			 annually;
		Whereas recreational boaters often serve as stewards of
			 the marine environment of the United States, educating others of the value of
			 marine resources, and preserving the resources for the enjoyment of future
			 generations;
		Whereas there are approximately 1,400 active boat builders
			 in the United States, using materials and services contributed from all 50
			 States;
		Whereas recreational boating provides opportunities for
			 families to be together, appeals to all age groups, and benefits the physical
			 fitness and scholastic performance of those who participate; and
		Whereas, July 1, 2009, would be an appropriate day to
			 establish as National Boating Day: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 recreational boating community and the boating industry of the United States
			 for contributing to the economy of the United States, benefitting the
			 well-being of United States citizens, and providing responsible environmental
			 stewardship of the marine resources of the United States; and
			(2)encourages the
			 United States to observe National Boating Day with appropriate programs and
			 activities that emphasize family involvement and provide an opportunity to
			 promote the boating industry.
			
